Case: 2:20-cv-01064-ALM-KAJ Doc #: 95 Filed: 04/01/21 Page: 1 of 1 PAGEID #: 618




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


PHILIP CHARVAT,                               :
                                              : Case No. 2:20-cv-01064
              Plaintiff,                      :
                                              : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                     :
                                              : Magistrate Judge Kimberly A. Jolson
TOMORROW ENERGY CORP., et al.,                :
                                              :
              Defendants.                     :


                                          ORDER

       This matter is before the Court on a Motion for Judgment on the Pleadings or Alternative

Motion to Dismiss by Defendant Tomorrow Energy Corp. (ECF No. 43). On March 1, 2021,

Plaintiff Phillip Charvat filed a Stipulation of Dismissal of Claims Against Tomorrow Energy

Corp. (ECF No. 90). Accordingly, Tomorrow Energy Corp.’s motion [#43] is DISMISSED as

MOOT.


       IT IS SO ORDERED.

                                                                     _
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: April 1, 2021




                                              1
